DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive.   Applicant states that amendments overcome the 112b rejections of record.  However, they do not overcome all the rejections.  See rejection below for more details.  In addition, Applicant argues that certain limitations have sufficient antecedent basis because of the claim from which they depend.  For example, Applicant argues that claim 1, from which claim 3 depends, recites “a first cryptographic encryption key”.  However, claim 3 is an independent claim and does not depend from claim 1.  All independent claims need antecedent basis from their own claim, not any other claim.  In addition, amended claim 6 which is not put in independent form is replete with antecedent issues, similar to those previously pointed out.  While the examiner will attempt to list all the instances, there may be additional instances of antecedent basis which are not addressed.  The Examiner highly suggests that the Applicant rewrite each claim for maximum clarity.  The amendments to claims 1, 2, and 5 have overcome the 112b rejections which apply to those claims.
Regarding the 103 rejection, Applicant’s argument regarding the limitation “determining a first plurality of trusted entities of a predetermined number among said plurality of entities” and “transmitting said computed secret shares to each of said plurality of trusted entities, respectively” is persuasive.  

Claim Objections
Claims 1, 3, 4, 6, and 12 are objected to because of the following informalities:  
Claim 1, 3, and 6 have a comma after “comprising: which should be a colon.
Claim 4 recites “and threshold ECC-EIGamal decryption scheme, and threshold Paillier decryption scheme”.  The first “and” needs deleted.  
Claim 12 needs a comma after “selected from”.  Applicant should also add a 1) and 2) next to the two options in the claim limitations (For example: “1) requiring an entity…..2) the encrypted data is identity data…”)
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6, and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “said encrypted data” which lacks sufficient antecedent basis.
Claim 3 recites “obtaining said data encrypted with the first cryptographic encryption key”.  This phrase lacks sufficient antecedent basis.  The requested data has not been encrypted by a first cryptographic encryption key in previous steps.  Also “the first cryptographic encryption key” lacks sufficient antecedent basis.
Claim 3 recites “the determined first encryption algorithm” lacks sufficient antecedent basis.  
Claim 3 recites “a plurality of trusted decrypting entities, among said trusted entities”.  The term “said trusted entities” is unclear.  Are these the trusted decrypting entities?  Or is it referring back to the devices called entities?
Claim 3 recites “each using the first cryptographic decryption key secret share transmitted to it by the first entity”.  No transmission step was previously recited.
Claim 3 recites “encrypted requested data, which lacks sufficient antecedent basis.
Claim 3 recites “the first cryptographic decryption key share” which lacks sufficient antecedent basis. 
Claim 3 recites “the decrypted requested data” which lacks sufficient antecedent basis.
Claim 3 recites “said first threshold” which lacks sufficient antecedent basis.
Claim 6 recites “said encrypted data” which lacks sufficient antecedent basis.
Claim 6 recites the phrase “said data encrypted with the first cryptographic encryption key”.  This phrase lacks sufficient antecedent basis.  The data was not previously encrypted with a first cryptographic encryption key.  In addition, “a first cryptographic encryption key” lacks sufficient antecedent basis.
Claim 6 recites “the determined first encryption algorithm” which lacks sufficient antecedent basis.
Claim 6 recites “each trusted decrypting entity” which lacks sufficient antecedent basis.
Claim 6 recites “the first cryptographic decryption key secret share received by said trusted decrypting entity”.  No first cryptographic decryption key secret share was previously recited as being received.  In addition, “the first cryptographic decryption key secret share” lacks sufficient antecedent basis.  In addition, “said trusted decrypting entity” lacks sufficient antecedent basis.
Claim 6 recites “the first cryptographic decryption key” which lacks sufficient antecedent basis.
Claim 6 recites “the encrypted requested data” which lacks sufficient antecedent basis.
Claim 6 recites “the decrypted requested data” which lacks sufficient antecedent basis.
Claim 6 recites “said first threshold” which lacks sufficient antecedent basis. 
Claim 6 recites “said first threshold” which lacks sufficient antecedent basis.
Claim 6 recites “said prerequisites specified by said first entity” which lacks sufficient antecedent basis.
Claim 9 recites “said plurality of entities” which lacks sufficient antecedent basis.

Claim 10 recites “said prerequisites specified by said first entity”.  No prerequisites were previously specified by the first entity.  The phrase “said perquisites” lacks sufficient antecedent basis.
Claim 11 recites “said plurality of entities” which lacks sufficient antecedent basis.
Claim 11 recites “the first device having performed a method to share said requested data and first cryptographic decryption key secret shares”.  The phrases “said requested data” and “first cryptographic decryption key secret shares” lack sufficient antecedent basis.  
Claim 11 recites “the first cryptographic decryption key secret share” which lacks sufficient antecedent basis.
Claim 11 recites “said plurality of trusted entities” which lacks sufficient antecedent basis.
In general, it appears the claims were rewritten to delete multiple dependencies, etc.  However, this caused many issues where the claims refer back to different features which are no longer part of the claims from which they depend.  The examiner recommends that all claims be thoroughly reviewed so that each claim makes sense regarding what has previously been recited and what is being referred back to.  There may be some similar issues that were not specifically pointed out by the Examiner.  All claims need reviewed and corrected for this type of issue.

Allowable Subject Matter
Claims 2, 5, and 8 are allowed.  Claims 1 and 12 would be allowable if rewritten or amended to overcome the claim objections set forth in this office action.  Claims 3, 4, 6, and 9-11 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The following is a statement for the reason for indicating allowable subject matter:
The prior art does not teach or suggest “determining a first plurality of trusted entities of a predetermined number among said plurality of entities” and “transmitting said computed secret shares to each of said plurality of trusted entities, respectively” within the context of the other claim limitations.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724. The examiner can normally be reached Monday - Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA C LEWIS/Primary Examiner, Art Unit 2495